         Case: 5:20-cv-00969-SL Doc #: 4 Filed: 10/05/20 1 of 9. PageID #: 13




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 JERRY FRANKS,                                      )           CASE NO. 5:20-cv-969
                                                    )
                                                    )
                         PETITIONER,                )           JUDGE SARA LIOI
                                                    )
 vs.                                                )           MEMORANDUM OPINION AND
                                                    )           ORDER
 EMMA COLLINS,                                      )
                                                    )
                                                    )
                        RESPONDENT.                 )



        Pro se petitioner Jerry Franks filed the above-captioned Petition for a Writ of Habeas

Corpus under 28 U.S.C. § 2254. Petitioner is currently incarcerated in the Pickaway Correctional

Institution, having been convicted on July 23, 1997 of aggravated murder with specifications,

aggravated robbery with specifications, aggravated burglary with specifications, and tampering

with evidence. He was sentenced to twenty years to life incarceration with a mandatory three-year

definite sentence for possession of a firearm to be served consecutively to his other sentences. As

grounds for relief, he asserts he was denied substantive and procedural due process when the Ohio

Department of Rehabilitation and Correction (“ODRC”) listed his sentence as twenty-eight years

to life based on the language of his sentencing order and denied him a parole eligibility hearing.

He seeks correction of his sentence and a parole hearing.

        Petitioner also acknowledges that this is his numerically second petition. He contends,

however, that it is not successive as it concerns parole eligibility and is not an attack on his sentence

or conviction. He asks this Court to allow this to proceed as a first petition.
        Case: 5:20-cv-00969-SL Doc #: 4 Filed: 10/05/20 2 of 9. PageID #: 14




       I.      Background

       On July 23, 1997, petitioner was found guilty by a jury in the Summit County Court of

Common Pleas of aggravated murder in count 2 of the indictment with specifications 1, 2, and 3;

aggravated robbery in counts 3 and 4 of the indictment, with specification 1 on both counts;

aggravated burglary in count 5 with specification 1, and tampering with evidence in count 6. He

was sentenced on September 7, 1997 to thirty full years of incarceration on count 2, ten years

incarceration each on counts 3 and 4, five years incarceration on count 5, and 5 years incarceration

on count 6. The court merged the specifications for sentencing and sentenced petitioner to three

years mandatory incarceration. The court ordered the sentences in counts 3, 4 and 6 to run

concurrent to each other and to the sentence imposed in count 2. The five-year sentence imposed

for count 5 and the mandatory three-year firearm specifications were ordered to be served

consecutive to the sentence in count 2. The court did not indicate if the sentences on count 5 and

the mandatory three-year firearm specification were to run consecutive or concurrent to each other.

       Petitioner appealed his conviction to the Ohio Ninth District Court of Appeals. He asserted

three assignments of error, including that the trial court improperly instructed the jury that two

defendants could be principal offenders for the purposes of an aggravating circumstance

specification under Ohio Rev. Code § 2929.04(A)(7). State v. Franks, No. 18767, 1998 WL

696777, at *5 (Ohio Ct. App. Oct. 7, 1998). The trial court instructed the jury that both petitioner

and his codefendant could each be a principal offender for purposes of the aggravating factor when

the individuals act together to each perform every act that directly causes the death with the specific

intent to cause the death. This specification made the petitioner and his codefendant eligible for

the death penalty. Although the jury did not recommend the death penalty, the appellate court

                                                  2
        Case: 5:20-cv-00969-SL Doc #: 4 Filed: 10/05/20 3 of 9. PageID #: 15




stated that the trial court was required to impose a sentence of life imprisonment with parole

eligibility after twenty-five to thirty years served if petitioner was found to be the principal

offender. Absent the principal offender specification, petitioner would have received a sentence of

life imprisonment with parole eligibility after twenty years. Ohio Rev. Code § 2929.03(C)(1)(a).

The appellate court held that, because only one of the victim’s wounds was fatal and it was

impossible to determine if petitioner or his codefendant delivered that fatal shot, the principal

offender specification was not applicable. The court vacated petitioner’s sentence of thirty full

years and remanded the case for resentencing in accordance with the opinion.

       The trial court resentenced petitioner on February 3, 1999. The journal entry states:

       ON 1/29 DEFENDANT IN COURT PURSUANT TO THE REMAND FROM
       COURT OF APPEALS, CASE #18767 DATED 10/7/98, DEFENDANT IS
       RESENTENCED IN COUNT TWO AS FOLLOWS: DEFENDANT IS
       COMMITTED TO THE OHIO DEPARTMENT OF REHABILITATION AND
       CORRECTIONS FOR AN ACTUAL THREE (3) YEAR MANDATORY
       SENTENCE FOR POSSESSION OF A FIREARM; AND FOR AN
       INDETERMINATE PERIOD OF NOT LESS THAN TWENTY (20) YEARS TO
       LIFE FOR PUNISHMENT OF AGGRAVATED MURDER, ORC 2903.01(B), A
       SPECIAL FELONY; PAY COSTS. DEFENDANT TO BE RETURNED TO THE
       SOUTHERN OHIO CORRECTIONAL INSTITUTION AT LUCASVILLE,
       OHIO, FORTHWITH. THREE (3) YEAR MANDATORY SENTENCE
       IMPOSED IN THIS CASE TO BE SERVED CONSECUTIVELY, NOT
       CONCURRENTLY, WITH THE SENTENCE IMPOSED IN COUNT TWO.
       AFTER RELEASE FROM PRISON, DEFENDANT IS ORDERED SUBJECT TO
       POST-RELEASE CONTROL TO THE EXTENT THE PAROLE BOARD MAY
       DETERMINE AS PROVIDED BY LAW. DEFENDANT IS ORDERED TO PAY
       COSTS, INCLUDING ANY FEES PERMITTED PURSUANT TO ORC
       2929.18(A)(4). ANY MOTION FOR POST CONVICTION RELIEF IS TO BE
       FILED WITHIN SIX MONTHS FROM SENTENCING. DEFENDANT GIVEN
       CREDIT FOR 71 DAYS SERVED IN SUMMIT COUNTY JAIL.

The entry mentions the mandatory three-year sentence that is served consecutive but does not

discuss the consecutive sentence imposed on count 5, nor does it mention the concurrent sentences

imposed for counts 3, 4, and 6. Petitioner did not appeal that entry nor did he seek clarification.
                                                  3
        Case: 5:20-cv-00969-SL Doc #: 4 Filed: 10/05/20 4 of 9. PageID #: 16




       On March 22, 2001, petitioner filed a pro se “Delayed Petition for Post-Conviction Relief

… and/or Delayed Motion for a New Trial.” He asserted two grounds for relief, one related to

Brady evidence and one pertaining to meaningful cross examination with the alleged Brady

evidence. On December 12, 2001, the trial court found the petition was untimely, and petitioner

failed to establish that he was “unavoidably prejudiced from the discovery of the facts” on which

he relied to justify the delay, as required by Ohio Revised Code § 2953.23(A). Petitioner did not

appeal that decision.

       On October 25, 2016, petitioner filed a second pro se Delayed Petition for Post-Conviction

Relief asserting three grounds for relief pertaining to Brady evidence, ineffective assistance of

counsel, and the right to impeach a codefendant. The trial court denied the petition on January 20,

2017. He appealed that decision. On August 2, 2017, the Ohio Ninth District Court of Appeals

overruled petitioner’s assignments of error and affirmed the trial court. State v. Franks, 95 N.E.3d

773 (Ohio Ct. App. 2017). On September 5, 2017, petitioner filed a notice of appeal with the Ohio

Supreme Court asserting the same three grounds for relief. On December 6, 2017, the Ohio

Supreme Court declined jurisdiction to hear the appeal.

       Petitioner then filed his first Petition for a Writ of Habeas Corpus under 28 U.S.C. §2254,

Franks v. Bradley, No. 5:18-cv-00035 (N.D. Ohio Apr. 17, 2019) (Zouhary, J.), asserting three

grounds for relief:

       GROUND ONE:            Petitioner was denied due process of law and a fair trial
       under Brady v. Maryland, 373 U.S. 83 (1983), because the prosecution withheld
       exculpatory ballistics evidence and ballistics reports and findings; which later
       became manifest at his co-defendant’s trial yet remains withheld from him to this
       date.

       GROUND TWO:          Petitioner was denied the effective assistance of counsel
       when counsel failed to properly investigate his case and subject it to meaningful
                                                 4
         Case: 5:20-cv-00969-SL Doc #: 4 Filed: 10/05/20 5 of 9. PageID #: 17




        adversarial testing to his prejudice, because such deficient performance allowed the
        prosecution to withhold favorable material and impeachment evidence that
        inhibited an ability to prove the existence of reasonable doubt in favor of a
        conviction to a lesser included offense.

        GROUND THREE: Petitioner was denied a fair trial, confrontation and due process
        of law under a retroactive application of Crawford v. Washington, 541 U.S. 36
        (2004), and Danforth v. Minnesota, 552 U.S. 264 (2008), when denied the right to
        impeach his co-defendant’s grossly inconsistent statements to police and testimony
        at his own trial.


The Court dismissed the petition as untimely-filed under the one-year statute of limitations

imposed by 28 U.S.C. § 2244(d)(1)(A). Petitioner filed an appeal of this decision to the United

States Sixth Circuit Court of Appeals on May 1, 2019. The Sixth Circuit denied a certificate of

appealability on September 6, 2019. He filed a Petition for a Writ of Certiorari with the United

States Supreme Court, which was declined on February 26, 2020.

        Petitioner calculated that under his sentence imposed on remand in February 1999, he was

to serve twenty years to life on count 2 plus three years on the firearm specification, for a total

aggregate sentence of twenty-three years to life in prison. As the new sentencing entry was silent

on the terms of imprisonment imposed for counts 3, 4, 5, and 6, petitioner contends they are served

concurrently, including the term of incarceration for count 5, which originally was a consecutive

sentence. Petitioner indicates he should have been eligible for a parole hearing in 2019. He

indicates he noticed, when he did not get a parole hearing, that the ODRC still had the five-year

consecutive sentence in count 5 from his original sentence listed in his file, setting his parole

eligibility date in 2024.

        On May 31, 2018, petitioner filed a petition for a writ of mandamus in the Ohio Tenth

District Court of Appeals against the ODRC, the Bureau of Sentence Calculation and the Ohio

                                                 5
        Case: 5:20-cv-00969-SL Doc #: 4 Filed: 10/05/20 6 of 9. PageID #: 18




Adult Parole Authority. He did not pay the filing fee nor did he file an Application to Proceed In

Forma Pauperis. He thought the county clerk would notify him of the procedure for paying the

filing fee. Instead, the magistrate judge recommended dismissal of the petition. Petitioner did not

file objections to the magistrate’s recommendation and the appellate court adopted the magistrate

judge’s recommendation. Petitioner did not appeal that decision.

       Instead, on January 23, 2019, petitioner filed a motion for relief from judgment under Ohio

Civil Procedure Rule 60(b). He indicated his belief that he could only file objections to the

magistrate’s recommendation if the decision was made on the merits, and not on a procedural issue

such as the one in his case. The appellate court denied the motion on March 26, 2019, holding that

his failure to object to the magistrate’s report and recommendation barred him from raising a claim

that the appellate court had erred by adopting it. He appealed that decision to the Ohio Supreme

Court. The Supreme Court accepted jurisdiction but denied the appeal on the merits on March 4,

2020, finding that petitioner could not use Rule 60(b) to bypass the time limitations to object to

the magistrate’s decision imposed by Ohio Civil Procedure Rule 53.

       Petitioner has now filed a second petition for a writ of habeas corpus under 28 U.S.C. §

2254. In this petition, he asserts one ground for relief:

       PETITIONER’S RIGHTS OF SUBSTANTIVE AND PROCEDURAL DUE
       PROCESS HAVE BEEN VIOLATED WHEN HAVING A MINIMUM DUE
       PROCESS RIGHT TO STATUTORILY BASED PAROLE ELIGIBILITY
       CONSIDERATION AFTER THE EXPIRATION OF HIS MINIMUM TERM OF
       23 YEARS, AS IMPOSED BY THE STATE TRIAL COURT, WHICH EXPIRED
       IN 2019, AS RESPONDENT REFUSES TO CORRECT THAT DATE THAT IS
       INCORRECTLY CALCULATED 5-YEARS BEYOND IN THE YEAR 2024.

       Petitioner contends that, although this is a numerically second petition, it is not successive

because it concerns parole eligibility issues and not issues pertaining to his sentence or his

                                                  6
        Case: 5:20-cv-00969-SL Doc #: 4 Filed: 10/05/20 7 of 9. PageID #: 19




conviction. He asks this Court to construe this as a first petition relating to his parole eligibility

and to order the ODRC to grant him a parole hearing.

               II.     Successive Petitions

       By enacting 28 U.S.C. § 2244, Congress “establishe[d] a gatekeeping mechanism for the

consideration of second or successive habeas corpus applications” brought in federal court by state

prisoners. Stewart v. Martinez–Villareal, 523 U.S. 637, 641, 118 S. Ct. 1618, 140 L. Ed. 2d 849

(1998) (internal quotation marks and citation omitted). That provision was modified by the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) to provide that “[a] claim

presented in a second or successive habeas corpus application ... that was not presented in a prior

application shall be dismissed” unless (1) “the claim relies on a new rule of constitutional law,

made retroactive to cases on collateral review by the Supreme Court, that was previously

unavailable” or (2) “the factual predicate for the claim could not have been discovered previously

through the exercise of due diligence” and “the facts underlying the claim ... would be sufficient

to establish by clear and convincing evidence that, but for constitutional error, no reasonable

factfinder would have found the applicant guilty of the underlying offense.” 28 U.S.C. §

2244(b)(2).

       Before bringing a second or successive petition in the district court, a prisoner must move

the appropriate court of appeals for authorization to file and must make a “prima facie” showing

that his petition satisfies the requirements of either exception. See § 2244(b)(3); see also § 2255(h)

(imposing similar limitations on second or successive motions brought by federal prisoners to

vacate their sentences under 28 U.S.C. § 2255). The district court does not have jurisdiction to

entertain a successive petition for a writ of habeas corpus in the absence of an order from the court

                                                  7
         Case: 5:20-cv-00969-SL Doc #: 4 Filed: 10/05/20 8 of 9. PageID #: 20




of appeals authorizing the filing. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997). When a second or

successive petition is filed in this Court without § 2244(b)(3) authorization, this Court must

transfer the petition to the Sixth Circuit Court of Appeals. Id. That being the case, this Court is

without jurisdiction to entertain this petition if it is successive, unless authorized to do so by the

Court of Appeals for the Sixth Circuit.

        Not every numerically second habeas petition, however, is subject to these gatekeeping

procedures. Instead, a numerically second petition is not properly termed “second or successive”

to the extent it asserts claims whose predicates arose after the filing of the original petition. In re

Jones, 652 F.3d 603, 604–05 (6th Cir. 2010). A petition is successive if “it raises a claim that could

have been raised in the first petition but was not so raised, either due to deliberate abandonment

or inexcusable neglect.” In re Bowen, 436 F.3d 699, 704 (6th Cir. 2006) (citing McCleskey v. Zant,

499 U.S. 467, 489, 111 S. Ct. 1454, 113 L. Ed. 2d 517 (1991)); see In re Siggers, 132 F.3d 333,

338 (6th Cir. 1997) (prisoner’s claim was successive because he could have discovered the factual

predicate to the new claim at the time he filed his first petition). Petitions filed after the first petition

was dismissed for failure to exhaust state court remedies are also not considered second or

successive petitions. See Slack v. McDaniel, 529 U.S. 473, 485-86, 120 S. Ct. 1595, 146 L. Ed. 2d

542 (2000). Conversely, when a prior petition is dismissed on the merits, the prisoner must obtain

authorization from the Court of Appeals pursuant to § 2244(b)(3) before filing a subsequent federal

habeas application. In re Cook, 215 F.3d 606, 608 (6th Cir. 2000). These include second petitions

filed after the petitioner’s first petition was dismissed on grounds of procedural default, or on the

grounds that it was barred by the statute of limitations. See id., Staffney v. Booker, No. 2:09-cv-

14553, 2009 WL 4506425, at *1 (E.D. Mich. Nov. 25, 2009).

                                                     8
         Case: 5:20-cv-00969-SL Doc #: 4 Filed: 10/05/20 9 of 9. PageID #: 21




        Before this Court can consider the merits of this petition, it must determine whether it is

successive. The prior petition in this case was dismissed as barred by statute of limitations. Any

additional petition would be successive if the factual predicate for the claim could have been

discovered in time to include it in the first petition. While petitioner attempts to characterize this

as a parole issue, the Court believes it is a sentencing issue. When petitioner was resentenced, the

court indicated it was resentencing on count 2; however, it also included in the sentencing order

the mandatory three-year firearm specification, post release control, and credit for time served in

jail. It did not mention the sentences on counts 3, 4, 5, and 6. That journal entry was entered on

the docket in February 1999. Petitioner did not object to or question that entry until he believed he

had served his minimum sentence and should be eligible for parole. The information, however,

could have been discovered in time to raise this claim in his first petition. The Court concludes

therefore that this is a successive petition.

        III.    Conclusion

        For all the foregoing reasons, this action is hereby transferred to the United States Sixth

Circuit Court of Appeals. In re Sims, 111 F.3d 45 (1997).



        IT IS SO ORDERED.

 Dated: October 5, 2020
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                  9
